Filed 10/30/20 P. v. Smith CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                     B301801

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. SA061191)
           v.

 REMONE LEE SMITH,

           Defendant and Appellant.




      APPEAL from an order of the Superior Court of
Los Angeles County, Kathryn A. Solorzano, Judge. Affirmed.
      Carlo Andreani, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles Lee and David E. Madeo, Deputy
Attorneys General, for Plaintiff and Respondent.
      Appellant Remone Lee Smith challenges on appeal the trial
court’s denial of his petition for resentencing under Penal Code
section 1170.95,1 which was enacted to implement changes
in the murder laws made by Senate Bill No. 1437. (People v.
Lamoureux (2019) 42 Cal.App.5th 241, 249.)
       Section 1170.95 affords a procedural vehicle for a defendant
to challenge retroactively a murder conviction that rests on a
theory of murder is no longer valid. If petitioner makes a prima
facie showing that he is entitled to relief under the statute, then
the trial court “shall issue an order to show cause.” (§ 1170.95,
subd. (c).)
       Here, the trial court concluded that Smith had not
established a prima facie showing of entitlement to relief because
Smith pleaded guilty to voluntary manslaughter, a crime not
contemplated by the express and unambiguous language of
section 1170.95. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND
      Smith filed a habeas corpus petition, which the trial court
construed as a petition for resentencing pursuant to Senate
Bill No. 1437 and section 1170.95. The parties stipulated to
the following facts:
      “On June 5, 2006, during a class break, some female
students got into a fight at Venice High School. The brother of
one of the fighters saw his sister fighting, so he broke up the fight.
One of the fight’s participants then threatened to have the brother
beaten up for interfering with the fight.




      1   Subsequent statutory references are to the Penal Code.



                                  2
       “Later that same day, gang members of the Venice
Shoreline Crips ( . . . Smith, [codefendant] Cymone Turner,
[codefendant] Wayman Thompson, and one unknown person)
all went to Venice High School to beat up the person who had
broken up the fight. However, before finding this person, they
approached a different student on the school grounds. One
of the gang members attempted to take the student’s jewelry.
When the victim resisted, one of the gang members stated
‘Venice Shoreline Crips.’ Another one of the gang members
then punched the victim, and a fight between all of the gang
members, the victim, the victim’s brother, and the victim’s friend
then ensued. One of the gang members cut the victim with a
knife, and the victim began to bleed profusely.
       “The school bell then ran, and classes let out. Somebody
yelled, ‘Security!’ and the gang members began to run away while
all yelling, ‘Shoreline!’ Another brother of the victim came out of
class and saw that the victim was bleeding, so he chased the gang
members. One of the gang members pulled a gun from a backpack
that another of the gang members had given him earlier. One of
the gang members yelled[,] ‘Shoot him! Shoot him[!]’ and the gang
member who pulled the gun from the backpack shot and killed the
brother in the school’s parking lot.
       “On May 30, 2009, ( . . . Smith, [codefendant] Cymone
Turner, and [codefendant] Wayman Thompson[ ] all pleaded no
contest to Voluntary Manslaughter [citation] and Grand Theft
Person [citation]. They all also admitted the Street Gang
Allegation [citation] and the Principal Armed Allegation [citation].
All of them were sentenced to 17 years 8 months in state prison.”




                                 3
      The prosecution asserted in opposition to the petition
that Smith was charged with murder (§ 187, subd. (a)), attempted
robbery (§§ 211, 664), voluntary manslaughter (§ 192, subd. (a)),
and grand theft (§ 487, subd. (c)). Smith pleaded no contest to
voluntary manslaughter and grand theft and admitted a gang
allegation (§ 186.22, subd. (b)(1)(C)) and a firearm allegation
(§ 12022, subd. (a)(1)). The trial court sentenced Smith to
17 years 8 months in state prison.
      The trial court denied Smith’s petition for resentencing,
finding he was ineligible for resentencing because there was
“no ambiguity” that section 1170.95 applied only to murder
and not manslaughter. The trial court opined that the result was
“inconsistent with the intent of the statute” and expressed an
opinion that “fairness” dictated the statute should apply to
manslaughter.
      Smith timely appealed the denial.

                         DISCUSSION
       Smith does not disagree with the court’s treatment of
the habeas corpus petition as a petition under section 1170.95
and concedes that section 1170.95, as written, applies only to
murder convictions. He further acknowledges that reviewing
courts have consistently denied relief under section 1170.95
to defendants convicted of manslaughter. He nonetheless urges
us to reverse the denial of his petition for resentencing on the
ground the trial court made a “factual finding of absolute
unfairness,” and that our de novo review of his petition should
not only reach the same conclusion, but compel a different result.




                                4
      A.    Legal Standards
       Where a question of statutory interpretation based on
undisputed facts is presented, we conduct an independent review
of the statute in question. (People v. Tran (2015) 61 Cal.4th 1160,
1166.) “In doing so, ‘ “our fundamental task is ‘to ascertain the
intent of the lawmakers so as to effectuate the purpose of the
statute.’ ” ’ ” (Ibid.) “We begin by examining the words of the
statute, affording them ‘ “ ‘their ordinary and usual meaning and
viewing them in their statutory context’ ” ’ [citation], for ‘ “if the
statutory language is not ambiguous, then . . . the plain meaning
of the language governs.” ’ [Citation.]” (People v. Colbert (2019)
6 Cal.5th 596, 603.) “We . . . must, if possible without doing
violence to the language and spirit of the law, interpret it so as to
harmonize and give effect to all its provisions.” (People v. Garcia
(1999) 21 Cal.4th 1, 14.)
       We turn to extrinsic aids to assist in our interpretation
“when the statute’s language is ambiguous or susceptible of more
than one reasonable interpretation.” (Murphy v. Kenneth Cole
Productions, Inc. (2007) 40 Cal.4th 1094, 1103.) Extrinsic
interpretive aids “include the ostensible objects to be achieved
and the legislative history.” (People v. Gutierrez (2014) 58
Cal.4th 1354, 1369) “ ‘ “Ultimately we choose the construction
that comports most closely with the apparent intent of the
lawmakers, with a view to promoting rather than defeating the
general purpose of the statute. [Citations.]” ’ [Citation.]” (Ibid.)

      B.    Analysis
      The relevant portion of section 1170.95, subdivision (a)
provides: “A person convicted of felony murder or murder under
a natural and probable consequences theory may file a petition
with the court that sentenced the petitioner to have the


                                  5
petitioner’s murder conviction vacated and to be resentenced on
any remaining counts when all of the following conditions apply:
       “(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed
under a theory of felony murder or murder under the natural and
probable consequences doctrine.
       “(2) The petitioner was convicted of first degree or second
degree murder following a trial or accepted a plea offer in lieu of
a trial at which the petitioner could be convicted for first degree
or second degree murder.
       “(3) The petitioner could not be convicted of first or second
degree murder because of changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (a), italics added.)
       Courts have repeatedly rejected the argument that
section 1170.95 applies to voluntary manslaughter convictions.
As the Fourth Appellate District observed earlier this year in
People v. Turner (2020) 45 Cal.App.5th 428 (Turner), courts
“[r]elying on the clear language of [section 1170.95], . . . have
concluded that section 1170.95 is unambiguous and does not
provide relief to persons convicted of manslaughter.” (Turner,
supra, at pp. 435–435.)
       In reaching its decision, the Turner court examined the
full history of section 1170.95 and described it in its opinion
that makes plain the Legislature’s focus on reforming liability
for murder and not for any other crime. After discussing at
length the history of the Legislature’s attempt to reform the
law “ ‘to limit convictions and subsequent sentencing in both
felony murder cases and aider and abettor matters prosecuted
under [the] “natural and probable consequences” doctrine,’ ” to
mitigate “the harsh sentences for persons convicted of first and




                                 6
second degree murder” and to recognize the “less culpable mental
states for liability based on felony murder and natural and
probable consequences murder” (Turner, supra, 45 Cal.App.5th
at p. 436), the court drew “a few broad points from this detailed
history. First, the Legislature understood the distinction
between murder and manslaughter and focused its efforts on
revising accomplice liability under a felony murder or natural
and probable consequences theory. Second, nearly every
committee report and analysis made note of the life sentences
imposed for defendants convicted of first or second degree
murder. One report based cost estimates on the number
of inmates serving terms for first or second degree murder.
Finally, the petitioning procedure was restricted by amendment
to apply to persons convicted of felony murder or murder under a
natural and probable consequences theory. Viewed together, the
legislative history confirms that a defendant who faces murder
liability under the natural and probable consequences doctrine,
but pleads guilty to manslaughter in lieu of trial, is not eligible
for resentencing under section 1170.95.” (Turner, supra, at
p. 438.)
       Smith argues that interpreting section 1170.95 to not
extend to voluntary manslaughter is inconsistent with the intent
of the Legislature and would produce absurd consequences.
Turner soundly rejected this contention as well. “ ‘Courts may,
of course, disregard even plain language which leads to absurd
results or contravenes clear evidence of a contrary legislative
intent.’ [Citation.] But our interpretation does neither. The
uncodified legislative declarations and findings in Senate Bill
[No.] 1437 make repeated references to ‘murder,’ underscoring
the need to amend the natural and probable consequences




                                 7
doctrine ‘as it relates to murder,’ but include no references to
manslaughter. The petitioning prerequisites and available relief
all presuppose a murder conviction. And the legislative history
underscores that the Legislature did not intend to extend relief to
persons like [petitioner], who were convicted of manslaughter by
plea.” (Turner, supra, 45 Cal.App.5th at pp. 438–439.)
       “Nor does our construction produce absurdity by
undermining the Legislature’s goal to calibrate punishment to
culpability. The punishment for manslaughter is already less
than that imposed for first or second degree murder, and the
determinate sentencing ranges of 3, 6, or 11 years for voluntary
manslaughter . . . permit a sentencing judge to make punishment
commensurate with a defendant’s culpability based on
aggravating and mitigating factors. [Citations.] Providing relief
solely to defendants convicted of murder under a felony-murder
or natural and probable consequences theory does not conflict
with the Legislature’s stated objective to make ‘statutory changes
to more equitably sentence offenders in accordance with their
involvement in homicides.’ (Stats. 2018, ch. 1015, § 1[(b)].)”
(Turner, supra, 45 Cal.App.5th at pp. 438–439, italics omitted.)
       In short, the argument Smith makes to this court is
not a novel one. We agree with our colleagues at the Fourth
Appellate District that defendants charged with felony murder
but convicted of voluntary manslaughter pursuant to a plea
agreement are not eligible for relief under section 1170.95.
Smith’s contention to the contrary is without merit.




                                 8
                        DISPOSITION
      The order denying Smith’s petition for resentencing is
affirmed.
      NOT TO BE PUBLISHED.




                                    ROTHSCHILD, P. J.
We concur:



                 CHANEY, J.



                 BENDIX, J.




                                9